Citation Nr: 1714723	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for dental trauma residuals for dental treatment purposes only.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a bilateral foot disability, to include flat feet.  

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for an allergy disability.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1971.  

In September 1972, the Department of Veterans Affairs (VA) granted service connection for teeth numbers 23 and 24 trauma residuals for dental treatment purposes only.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Seattle, Washington, Regional Office (RO) of VA which denied service connection for a dental disability, a right knee disability, a right ankle disability, flat feet, a skin disability, allergies, bilateral hearing loss, and tinnitus.  The Veteran appeared at a February 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

In September 1972, VA granted service connection for teeth numbers 23 and 24 trauma residuals for dental treatment purposes only.  


CONCLUSION OF LAW

The issue of service connection for recurrent dental trauma residuals for dental treatment purposes only is dismissed as it has already been granted for teeth number 23 and 24.  38 U.S.C.A. § 5107 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for recurrent dental trauma residuals for dental treatment purposes only is warranted as he was struck in the mouth during active service and sustained dental trauma including his front lower teeth being pushed back.  

Replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  Service connection for loss of teeth due to loss of substance of the body of either the maxilla or the mandible may be established only when the bone loss is due to either trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).  

In a March 1972 Application for Medical Benefits, VA Form 10-10, the Veteran sought service connection for dental trauma residuals for dental treatment purposes.  An April 1972 VA dental examination shows that the Veteran's teeth numbers 23 and 24 were devitalized.  In September 1972, VA granted service connection for teeth numbers 23 and 24 trauma residuals for dental treatment purposes only.  

In October 2011, the Veteran submitted a Veteran's Application for Compensation or Pension, VA Form 21-526, seeking service connection for a "dental condition."  At the February 2017 Board hearing, the Veteran testified that VA had never provided him with a dental examination and had not granted service connection for dental trauma residuals for dental treatment purposes.  He stated that he would be satisfied with a grant of service connection simply for dental treatment purposes.  The Veteran clarified that he was seeking treatment solely for the in-service dental trauma residuals as the neighboring teeth had not been affected.  

In September 1972, VA granted service connection for teeth numbers 23 and 24 trauma residuals for dental treatment purposes only.  That is the VA benefit that the Veteran expressly stated that he sought on appeal.  As the Veteran's claim was allowed in September 1972, the Board concludes that the current appeal should be dismissed.  


ORDER

The issue of entitlement to service connection for dental trauma residuals for dental treatment purposes only is dismissed. 


REMAND

The Veteran asserts that service connection for right knee and right ankle disabilities is warranted as he sustained right lower extremity injuries during active service.  

The Veteran's service medical records indicate that he was seen for right knee and right ankle complaints.  Treatment entries dated in May 1967 state that the Veteran complained of right knee and leg pain.  No diagnosis was made.  A June 1967 treatment entry shows that the Veteran fell and injured the right ankle.  No diagnosis was made.  
The Veteran has not been provided a VA examination which addresses the right knee or the right ankle.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran contends that service connection for flat feet is warranted as he stressed his feet while aboard Coast Guard vessels and has experienced flat feet since active service.  

The service medical records show that the Veteran was seen for foot trauma and complaints.  A September 1967 treatment record states that the Veteran twisted and injured his left foot.  An impression of ligament strain was recorded.  A March 1970 treatment entry notes that the Veteran sustained a laceration of the left fourth toe.  

The Veteran has not been provided a VA examination which addresses the feet.  

The Veteran asserts that service connection for a skin disability to include an allergic reaction is warranted as the claimed disability was incurred secondary to his exposure to oil and chemicals aboard Coast Guard vessels.  In support of his claim, the Veteran submitted an in-service photograph of himself covered in oil.  

The service medical records show that the Veteran was seen for skin complaints.  A July 1967 treatment record shows that the Veteran complained of a rash covering the back, chest, and arms.  An impression of a rash of undetermined origins was advanced.  A June 1969 treatment entry notes that the Veteran was treated for allergic dermatitis involving the upper trunk.  A September 1970 treatment record shows that the Veteran was being treated for a resolving right scrotal abscess.  An October 1970 treatment record notes that the Veteran complained of a rash on the arms and his legs.  The Veteran was diagnosed with probable eczematoid dermatitis.  The Veteran has claimed service connection for that disability as a skin disability or as an allergy disability.

The Veteran has not been provided a VA skin examination.  
The Veteran asserts that service connection for both bilateral hearing loss and tinnitus is warranted secondary to significant in-service noise exposure.  He stated that he was exposed to significant noise including five inch gun and 50 caliber machine gun fire and engine room noise while aboard the USCGC Klamath.  The Veteran stated that he has experienced tinnitus since active service.  

The Veteran has not been provided a VA audiological examination.  

VA clinical documentation dated after April 1972 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed right knee, right ankle, foot, skin, allergy, bilateral hearing loss, and tinnitus disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including for treatment provided after April 1972.  
3.  Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any identified right knee and right ankle disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right knee and right ankle disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified right knee or right ankle disabilities had their onset during active service or are related to any incident of service, to include right knee and ankle complaints during service?  

4.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of any identified foot disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all foot disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability had its onset during active service or is related to any incident of service, to include a left foot injury and left foot laceration during service?  

5.  Schedule the Veteran for a VA skin examination to assist in determining the nature and etiology of any identified recurrent skin disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all skin disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified skin disability had its onset during active service or is related to any incident of service, to include complaints of and treatment for rash, allergic dermatitis, scrotal abscess, and probable eczematoid dermatitis during service?  

6.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any identified recurrent hearing loss disability and tinnitus and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose any hearing loss disability and tinnitus found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified hearing loss disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified tinnitus had its onset during active service or is related to any incident of service?  

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


Department of Veterans Affairs


